          Case 2:14-cv-01372-JAD-BNW Document 136 Filed 07/25/19 Page 1 of 6



 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     VIRGINIA CRONAN LOWE
 3   RIKA VALDMAN
     Trial Attorneys, Tax Division
 4   U.S. Department of Justice
     P.O. Box 683
 5   Ben Franklin Station
     Washington, D.C. 20044
 6   Tel: (202) 307-6484; 202-514-6056
     Fax: (202) 307-0054
 7   VirginiaCronan.Lowe@usdoj.gov
     Rika.valdman@usdoj.gov
 8
     Of Counsel:
 9   NICHOLAS A. TRUTANICH
     United States Attorney
10
     Attorneys for the United States of America
11

12                      IN THE UNITED STATES DISTRICT COURT FOR THE
                                    DISTRICT OF NEVADA
13
     UNITED STATES OF AMERICA,
14                                                        Civil No. 2:14-cv-01372 JAD-BNW
                Plaintiff,
15
                v.                                        STIPULATION FOR DISMISSAL
16                                                        OF UNITED STATES’ COMPLAINT
     PAT CLARK, JR., individually, as Executor of              ORDER ORDER
                                                          AND [Proposed]
17   the Estate of Bernice Clark, as Trustee of the Pat
     Clark, Jr. Separate Property Trust, as Trustee of
18   the Pat Clark Voting Stock Trust, as Trustee of        ECF No. 136
     the Pat Clark GST Trust, as Trustee of the Pat
19   Clark Issue Trust, as Trustee of the Bernice
     Clark Retained Annuity Trust #2, and as Trustee
20   of the Bernice Clark 2000 Retained Annuity
     Trust
21
     BARBARA C. KLASSEN, individually, as
22   Trustee of the Barbara C. Klassen Legacy Trust,
     and as Trustee of the Clark Ranch House Trust,
23
     JOANN CALLAHAN a/k/a JOANN P.

                                                      1
          Case 2:14-cv-01372-JAD-BNW Document 136 Filed 07/25/19 Page 2 of 6



 1   CLARK, individually, as Trustee of the Joann
     Clark Legacy Trust, and as Trustee of The Clark
 2   Ranch House Trust;

 3   MARY LOUISE HOUSTON, individually, as
     Trustee of the Saucer 5 Legacy Trust, and as
 4   Trustee of the Clark Ranch House Trust; as
     Trustee of the Houston Irrevocable Trust;
 5
     KIMBERLY WASSERBURGER KOUBA;
 6
     C.R. CLARK;
 7
     RORY CLARK;
 8
     DANIEL T. CALLAHAN;
 9
                Defendants.
10

11
            The United States of America and the defendants, by and through their undersigned
12
     counsel, and Mary Houston, pro se, hereby stipulate that the United States’ Complaint against all
13
     defendants may be dismissed with prejudice.
14
            Respectfully submitted this 25th day of July, 2019.
15
                                                   RICHARD E. ZUCKERMAN
16                                                 Principal Deputy Assistant Attorney General

17                                                 /s/ Virginia Cronan Lowe
                                                   VIRGINIA CRONAN LOWE
18                                                 RIKA VALDMAN
                                                   Trial Attorneys, Tax Division
19                                                 U. S. Department of Justice

20                                                 Of Counsel:

21                                                 NICHOLAS A. TRUTANICH
                                                   United States Attorney
22
                                                   Attorneys for United States of America
23



                                                      2
     Case 2:14-cv-01372-JAD-BNW Document 136 Filed 07/25/19 Page 3 of 6



 1                                    ________________________________
                                      Mary Louise Houston, pro se
 2                                    461 East Center Street
                                       Central, Utah 84722
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                     3
     Case 2:14-cv-01372-JAD-BNW Document 136 Filed 07/25/19 Page 4 of 6



 1

 2
                                      MORRIS LAW GROUP
 3
                                      Steve Morris, Bar No. 1543
 4                                    900 Bank of America Plaza
                                      300 South Fourth Street
 5                                    Las Vegas, Nevada 89101
                                      Phone: (702) 474-9400
 6                                    sm@morrislawgroup.com

 7                                    /s/ Stephanie Loomis-Price
                                      WINSTEAD PC
 8                                    Stephanie Loomis-Price, PRO HAC VICE
                                      sloomisprice@winstead.com
 9                                    Abigail Rosen, PRO HAC VICE
                                      arosen@winstead.com
10                                    600 Travis Street
                                      Suite 5200
11                                    Houston, Texas 77002
                                      Phone: (713) 650-2750
12
                                      RUSHFORTH, LEE & KIEFER LLP
13                                    Layne T. Rushforth (#1004)
                                      layne@rushforth.net
14                                    1707 Village Center Circle
                                      Suite 150
15                                    Las Vegas, Nevada 89137-1655
                                      Phone: (702) 255-4552
16
                                      Attorneys for Pat Clark, individually, as
17                                    Executor of the Estate of Bernice Clark, as
                                      Trustee of the Pat Clark, Jr. Separate Property
18                                    Trust, as Trustee of the Pat Clark Voting Stock
                                      Trust, as Trustee of the Pat Clark GST Trust, as
19                                    Trustee of the Pat Clark Issue Trust, as Trustee
                                      of the Bernice Clark Retained Annuity Trust #2,
20                                    and as Trustee of the Bernice Clark 2000
                                      Retained Annuity Trust
21

22

23



                                     4
          Case 2:14-cv-01372-JAD-BNW Document 136 Filed 07/25/19 Page 5 of 6



 1

 2
                                          SOLOMON DWIGGINS & FREER, LTD.
 3
                                                  /s/ Steven E. Hollingworth
 4                                                STEVEN E. HOLLINGWORTH (#7753)
                                                  9060 West Cheyenne Avenue
 5                                                Las Vegas, NV 89129
                                                  Telephone: 702-853-5483
 6                                                shollingworth@sdfnvlaw.com

 7                                                Attorneys for Defendants, Cross-Defendants, and
                                                  Counter Cross-Claimants, Barbara C. Klassen,
 8                                                Individually, as Trustee of the Barbara C. Klassen
                                                  Legacy Trust, and as Trustee of the Clark Ranch
 9                                                House Trust, the Estate of JoAnn Callahan a/k/a
                                                  Joann Clark, Deceased, the Estate of JoAnn
10                                                Callahan, Deceased, as Trustee of the JoAnn Clark
                                                  Legacy Trust, and as Trustee of the Clark Ranch
11                                                House Trust, Kimberly Wasserburger Kouba, C.R
                                                  Clark, Rory Clark, and Daniel T. Callahan
12

13
                                          ORDER
14

15           Based on the parties' stipulation [ECF No. 136], which I construe as a joint motion
     under Local Rule 7-1(c) because it was signed by fewer than all the parties or their attorneys,
16   and with good cause appearing, IT IS HEREBY ORDERED that THIS ACTION is
     DISMISSED with prejudice, each party to bear its own fees and costs. The Clerk of Court is
17   directed to CLOSE THIS CASE.
            IT IS SO ORDERED.
18                                                _________________________________
                                                             ________  _____________
                                                                                 _ ___
                                                                                     _ _____
                                                  U.S. Districtt Ju
                                                                 Judge
                                                                  uddgge Je
                                                                          JJennifer
                                                                             nniferr A. DDorsey
                                                                                           o
19                                                Dated: July 26
                                                               26, 2019
20
           Dated: ____________________                   ____________________________
21                                                       JENNIFER A. DORSEY
                                                         United States District Judge
22

23



                                                     5
